Citation Nr: 9912298	
Decision Date: 05/04/99    Archive Date: 05/12/99

DOCKET NO.  97-00 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES


1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.  

2.  Entitlement to an increased disability evaluation for 
duodenal ulcer disease, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to service connection for hiatal hernia, 
secondary to service-connected duodenal ulcer disease.  


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
July 1968 to August 1970, including service in Vietnam from 
January 1969 to January 1970.  He was awarded the National 
Defense Service Medal, Republic of Vietnam Campaign Medal, 
and Vietnam Service Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied service connection for 
post-traumatic stress disorder (PTSD), denied reopening the 
claim for a back disorder, and denied an evaluation in excess 
of 10 percent for duodenal ulcer disease.  The veteran 
perfected his appeal to those adverse determinations.  

In February 1997, while the above-mentioned issues were on 
appeal, the veteran filed a claim for hiatal hernia, 
secondary to service-connected duodenal ulcer disease.  

The Board notes that the veteran is a VA employee working at 
the Togus, Maine, medical facility; therefore, the Boston, 
Massachusetts, RO is handling his claims to avoid the 
appearance of any favoritism or prejudice.  On appeal, he 
requested a personal hearing before a hearing officer and 
such hearing was held at the Togus RO in November 1997 for 
the veteran's convenience.  

On appeal, the Boston RO, in a rating decision dated in May 
1998, granted the veteran entitlement to service connection 
for PTSD, effective from June 1995, the date of receipt of 
his claim.  Because the veteran has not appealed the assigned 
evaluation, or the effective date of the grant of service 
connection, the award of service connection for PTSD consists 
of a grant of benefits on that issue.  See Holland v. Gober, 
10 Vet. App. 433, 436 (1997).  Thus, it is no longer before 
the Board.

The Board's decision on the issue of entitlement to an 
increased rating for duodenal ulcer is set forth below.  
However, the issues of whether new and material evidence has 
been submitted to reopen a claim for service connection for a 
back disorder, and of entitlement to service connection for 
hiatal hernia will be addressed in the REMAND following the 
ORDER portion of the DECISION.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
determination of the issue has been obtained by the RO.  

2.  Although the veteran complains of severe reflux symptoms 
with acid regurgitation, which he believes is associated with 
his service-connected duodenal ulcer disease, he also relates 
that he has not experienced any hematemesis, melena, 
vomiting, or loss of weight because of his ulcer, and there 
is recent medical evidence of thickened folds in the duodenal 
bulb which the medical examiner related were consistent with 
minimal duodenitis.  






CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for duodenal ulcer disease have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1-4.7, 4.10-14, 4.114 Diagnostic Code 7305 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

At the time of the veteran's separation from active duty 
physical examination in July 1970, he reported a history of 
frequent indigestion, although no stomach problem was found 
on examination.  Post-service, he underwent a VA examination 
in February 1971, which revealed an active duodenal ulcer.  
As a result, the RO, in March 1971, granted service 
connection on a presumptive basis for duodenal ulcer disease, 
for which a 20 percent disability evaluation was assigned.  
In March 1976, the disability evaluation was decreased to 10 
percent, effective from June 1976.  The 10 percent evaluation 
has been in effect since that time.  

The veteran's January 1994 VA psychiatric examination report 
does not mention any complaints or contain any indications 
that he was being affected by an ulcer disorder.  The Axis 
III portion of the diagnoses, which pertains to the veteran's 
general medical condition that affects his psychiatric 
condition, only reports an old back injury.  

The veteran's VA outpatient treatment records for September 
1981 to August 1982 reveal that he was seen for a nervous 
condition.  However, a medical report dated in September 1981 
notes that a recent GI series had revealed no ulcer.  His VA 
outpatient treatment reports for November 1994 to May 1995 
reflect complaints of radiating back pain and treatment for 
elevated cholesterol levels.  These records do not reflect 
complaints or symptomatology associated with duodenal ulcer 
disease.  

The report of the veteran's July 1995 examination notes that 
he had no history of GI bleeds or hospitalizations for his 
ulcer disease.  He denied any hematemesis, melena, or 
vomiting.  He had been treated with Tagamet, subsequently 
Zantac, and was currently on omeprazole.  He complained of 
severe reflux symptoms with acid regurgitation, especially at 
night, almost every night.  On examination, his weight was 
209 pounds, having lost 11 pounds as the result of a weight-
reducing diet for the past year for hypertension.  The 
veteran's abdomen was soft and nontender.  No organomegaly 
was found and no masses were palpated.  His bowel sounds were 
normal.  The film of an upper GI series revealed that his 
abdomen was unremarkable.  There was normal primary 
peristalsis.  Feline folds were noted in the upper esophagus.  
There were thickened folds at the gastroesophageal junction.  
The examiner noted that the constellation of findings was 
consistent with esophagitis and that the thickened folds in 
the duodenal bulb were consistent with minimal duodenitis.  

During the veteran's November 1997 personal hearing, he 
testified that he was on medication for his duodenal ulcer.  
He reported he experienced flare-ups of the ulcer daily, 
which were aggravated by certain foods, and that he had a lot 
of problem with reflux at night.  He related that he was on a 
restricted diet and was taking medication for his 
gastrointestinal symptoms.  

Analysis

As a preliminary matter, the Board finds that the veteran's 
increased rating claim for duodenal ulcer disease is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  A mere 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet. App. 
337, 391 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The Board is satisfied that all relevant facts have 
been properly developed as to this claim and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist on this issue.  Id.  

VA utilizes a rating schedule as a guide in the evaluation of 
disabilities resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The disability evaluations are determined by 
comparing a veteran's present symptomatology with criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Individual disabilities are 
assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1, Part 4.  It is thus essential, both in the 
examination and in the evaluation of disability, that each 
disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.41.  However, where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

In the veteran's case, his service-connected duodenal ulcer 
disease is evaluated under Diagnostic Code (DC) 7305.  This 
code provides that a 10 percent evaluation is warranted for a 
mild duodenal ulcer with recurring symptoms once or twice 
yearly.  A 20 percent evaluation is warranted for a moderate 
duodenal ulcer with recurring episodes of severe symptoms two 
or three times a year averaging ten days in duration or with 
continuous moderate manifestations. A 40 percent evaluation 
requires a moderately severe duodenal ulcer with intercurrent 
episodes of abdominal pain at least once a month partially or 
completely relieved by ulcer therapy, mild and transient 
episodes of vomiting or melena.  A 60 percent evaluation is 
warranted for severe duodenal ulcer, with pain only partially 
relieved by standard ulcer therapy, periodic vomiting , 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health.  The 60 percent evaluation is the highest assignable 
under Diagnostic Code 7305.  See 38 C.F.R. § 4.114.  

The Board finds that the manifestations of the veteran's 
duodenal ulcer disease do not exceed the criteria for a 10 
percent evaluation.  The medical evidence does not show 
moderate ulcer disease with recurring symptoms several times 
a year.  The recent upper GI series found the thickened folds 
in the duodenal bulb were consistent with minimal duodenitis.  
At the time of that examination, he denied any hematemesis, 
melena, or vomiting.  There was no indication of weight loss 
due to ulcer disease.  Rather, the weight loss of 11 pounds 
reported over the year was attributed to a restricted diet 
because of hypertension.  The veteran's VA outpatient 
treatment records for November 1994 to May 1995 do not 
reflect complaints or symptomatology associated with ulcer 
disease.  He reported no intercurrent episodes of abdominal 
pain or incapacitation associated with an ulcer disease. 
Therefore, in the absence of objective evidence of more 
significant symptomatology, more than the 10 percent assigned 
is not warranted under DC 7305.  

Furthermore, the veteran's duodenal ulcer does not warrant 
more than a 10 percent evaluation under any other potentially 
applicable diagnostic code.  Since he has not been 
hospitalized for ulcer disease nor has he undergone a 
gastrectomy for his ulcer disease, there is no other 
potentially applicable diagnostic code, such as DC 7307 or DC 
7308, which pertain to gastritis and postgastrectomy 
syndromes, respectively, pursuant to which a higher schedular 
evaluation could be assigned for his duodenal ulcer disease.  

The above decision is based on the pertinent provisions of 
VA's Schedule for Rating Disabilities.  Additionally, the 
Board notes that there is no indication that the schedular 
criteria are inadequate to evaluate the veteran's disability.  
In this regard, the Board notes that there has been no 
assertion or showing that the disability under consideration 
has caused marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation), necessitated 
frequent periods of hospitalization, or otherwise has 
rendered impracticable the application of the regular 
schedular standards.  The 10 percent evaluation contemplates 
some interference with employment, but beyond that is not 
shown.  In the absence of evidence of the factors noted 
above, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A disability evaluation in excess of 10 percent for duodenal 
ulcer disease is denied.


REMAND

The Board denied the veteran service connection for a back 
disorder in April 1984.  He subsequently submitted another 
claim for service connection for a back disorder that the RO 
denied in November 1988.  The record shows that he was 
notified of the RO's decision; however, he did not appeal.  
In June 1995, the veteran submitted evidence in support of an 
application to reopen his claim.  

A rating decision in November 1995, and a statement of the 
case dated in December 1995, found that the new evidence, 
added since the previously disallowed claim of November 1988, 
when viewed in the context of all the evidence, both new and 
old, would not change the outcome, and that there was no 
reasonable possibility that the new evidence submitted in 
connection with the current claim would change the previous 
decision.  

The Board notes, however, that in a recent decision, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the standard, set forth in 
citing Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991), that 
to reopen a claim, there must be a reasonable possibility 
that the new evidence would change the outcome of the prior 
denial, holding that there was no such legal requirement.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Rather, 
the Federal Circuit emphasized that the legal standard for 
reopening claims is set forth in 38 C.F.R. § 3.156(a) (1998), 
and involves the following two-step inquiry: (1) Is the newly 
presented evidence "new," that is, not of record at the 
time of the last final disallowance, and not merely 
cumulative or redundant of other evidence of record; and, (2) 
Is the newly presented evidence "material," i.e., is it 
relevant and probative of the issue at hand, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant it must be considered in order 
to fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156(a).  See also Cox v. Brown, 5 Vet. App. 95, 98 
(1993).

As reflected in a rating decision and supplemental statement 
of the case, both dated in May 1998, the RO subsequently 
found that the evidence added to the record since November 
1988 was either duplicative of evidence that was previously 
of record or was merely cumulative; this suggests that the RO 
ultimately applied the correct legal standard.  However, to 
clarify any existing confusion as to the correct legal 
standard for reopening claims, and to ensure that the veteran 
is not prejudiced in any regard, the Board finds that a 
remand is warranted to enable the RO to evaluate all the 
evidence associated with the claims file since the prior 
final denial, and to clearly apply the correct legal 
standard.  The Board would point out that if the RO 
determines that new and material evidence has, in fact, been 
presented to reopen the claim, the RO should initially 
consider whether the claim is well grounded in adjudicating 
the claim de novo.  See Winters  v. West, No. 97-2180 (U.S. 
Vet. App. Feb. 17, 1999) (en banc).

The Board also notes that the veteran filed a claim for 
service connection for hiatal hernia, secondary to his 
service-connected duodenal ulcer disease, in February 1997 
and the RO denied the claim in a May 1998 rating decision.  
He was informed of the decision in a supplemental statement 
of the case, also dated in May 1998.  The veteran's February 
1997 claim is a new claim and he, through his representative, 
timely filed a notice of disagreement in January 1999 with 
the RO's May 1998 denial. The RO is now obligated to send him 
a statement of the case on that issue.  If the veteran then 
chooses to appeal the RO's decision, he would have to timely 
file a substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.301, 20.302.  

For the above-mentioned reasons, this case is REMANDED to the 
RO for the following action:  

1.  The RO should consider the claim 
concerning service connection for a back 
disorder, on the basis of all evidence 
that has been added to the record since 
the November 1988 final denial pursuant 
to all pertinent legal authority, to 
include the provisions of 38 C.F.R. 
§ 3.156 (1998), and the Hodge and Winters 
cases, set forth above.  

2.  If the determination remains 
unfavorable to the veteran, he and his 
representative should then be provided 
with a supplemental statement of the case 
and given an opportunity to submit 
written or other argument in response 
thereto before the veteran's claims file 
is returned to the Board for further 
appellate consideration on that issue.  

3.  As regards the issue of service 
connection for a hiatal hernia, secondary 
duodenal ulcer disease, the RO should 
issue a statement of the case that 
contains a full discussion of the reasons 
and bases underlying the determination, 
the appropriate case law, to include 
Allen v. Brown, 7 Vet. App. 439 (1995), 
and afford him and his representative the 
appropriate opportunity to respond.  The 
veteran and his representative are 
reminded that appellate review of this 
issue may only be accomplished if a 
timely substantive appeal is filed.  If, 
and only if, a timely substantive appeal 
is submitted should the RO, in accordance 
with current appellate procedures, 
certify the issue of service connection 
for hiatal hernia for appellate review.  

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed in 
compliance with this REMAND.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  

The purpose of this REMAND is to ensure that all due process 
requirements have been met.  It is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified; however, he may furnish additional evidence and 
argument pertaining to the issues being remanded while the 
case is in remand status.  See Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 1441 (1992).  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 








remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

